Title: To John Adams from Ward Nicholas Boylston, 18 July 1824
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear & beloved Cousin
					Princeton July 18h 1824
				
				With great pleasure I saw it announced in the public news papers that you was able to attend the celebration of the 4th Instant—it was at least an evidence that your Health & Strength had improved since the date of the last letter you favor’d me with—I have since been solicitous to gather from every wayfareing passenger thro’ this place who have called on me, what they knew or could learn of yr. Health—as to my own Health I think it has rec’d some benefit since my removeal from Roxbury, and as I am carefull to avoid as much fatigue as possible I pass the day in tolerable ease for a Constitution that has been pretty well tried for 74 years & upwds. Somethings however will, & does often occur to disturb my quiet & make me feel that wd. I want your able Counsel to direct me the course I ought to pursue as an Instance—The Inclosed is a Copy of a Letter I rec’d from President Kirkland by last mail—wch. you will see by its tendency if assented to by me, will at once put the Institution into almost total darkness, and defeat the object for wch it was designed; I am well assured that I have but one member of the Corporation and that member is the President, who woud not wish to see the name of Boylston expunged from the Records of the university provided they could retain the funds of those Institutions to be at their unlimited disposal—but my Dr Cousin I feel a deep Intrest in the Institution here alluded to—I neither consider the corporation or myself at liberty to make the proposed alteration—I consider the fund no longer mine, but the Public’s and an assent to alter its Course as it has been pursued without any complaint of its inconvenience to a Literary Masonic Society, wch. can never be of any Interest to the University or the public, so far as to supercede an Institution wch. is daily acquireing no fullness & applause is what I cannot think of giveing up without a struggle, but if vanquish’d by the corporation who ought to consider themselves as they really are only Trustees of that Interest for the public—I mean to double the premiums and call upon the Town of Cambridge to allow me the use of the meeting house on the day preceding Commencement, and invite some other colleges in this and neighbouring States to a competion for the prizes—first stateing to the Public the cause & necessity for the adoption of that Course,—and, beleive the public will not feel disposed to counteract my views—I shd think under the present sentiments of Public feeling towards the University they would wish to add  to the chastations that I am informed now exist—I beg you to favor me with yr opinion on this Letter inclosed, as soon as may be convenient w/ your leisure & strength to dictate a reply—I intend sending another copy of the Presidents Letter to my valuable & beloved friend the Secretary of State, who I am happy to see is daily increasing in public estimation as to leave but little apprehension but he will succeed to the Presidential Chair with one prayer from the deepest recess of my heart that you may live to see it—Mrs Boylston desires her most affectionate Regards to you—and sincerely partakes in the satisfaction we recd from the public accounts of your being at least, as well as when we parted—Mrs B also unites with me in regds to Judge & Mrs Adams, Mrs Clark. Miss Smith and the rest Junior members of the family.—And beleive my Dear / Cousin / Yours most affetionately
				
					Ward Nich’ Boylston
				
				
			